Citation Nr: 1451149	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-08 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an ulcer condition, to include as secondary
to service-connected PTSD and as due to herbicide exposure.

2.  Entitlement to service connection for a stomach condition, status post removal of
part of the stomach, to include as secondary to service-connected PTSD and as due
to herbicide exposure.

3. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to November 1972.  

This matter comes before the Board of Veterans Appeals Board on appeal from an
April 2009 rating decision of the Department of Veterans Affairs (VA) Regional
Office RO (RO) in St Petersburg, Florida.

In December 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The case was previously remanded by the Board in April 2014.  The development requested in the April 2014 remand included obtaining VA treatment records and affording the Veteran a VA examination.  The Board is satisfied there was substantial compliance with its remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for an ulcer condition and entitlement to service connection for a stomach condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hepatitis C is not related to active duty service.  




CONCLUSION OF LAW

Hepatitis C was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.03 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2008.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter advised the Veteran how disability ratings and effective dates are assigned.  The notice was provided prior to the rating decision on appeal. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA and private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Veteran was afforded a VA examination in May 2014.  The May 2014 VA examiner did not provide an opinion with a rationale.  In September 2014, an AMC medical officer reviewed the claims file and provided a medical opinion. When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2014 VA opinion was adequate, as the examiner considered the service treatment records, VA treatment records, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Furthermore, as noted, the Veteran was afforded a Board hearing in December 2013.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided an adequate examination to the Veteran.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis of Claim

The Veteran asserts that hepatitis C is related to service.  In statements and testimony in support of his claim, the Veteran has asserted that hepatitis C is related to air gun injections he received during service.   

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Hepatitis C is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The recognized risk factors for contracting the hepatitis C virus (HCV) are intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 211B (98-110) (November 30, 1998).  According to VA Fast Letter 04-13 (June 29, 2004), HCV is spread primarily by contact with blood and blood products.  The highest prevalence of HCV infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.  The Fast Letter further states that occupational exposure to HCV may occur in the health care setting through accidental needle sticks.  Id.  Thus, a veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  According to the Fast Letter, there have been no case reports of HCV being transmitted by an air gun injection.  Id.  Nevertheless, it is biologically plausible.  Id.  The Fast Letter concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission, and a rationale as to why the examiner believes the a particular mode of transmission was the source of the veteran's hepatitis C.  Id.

The Veteran's service treatment records do not reflect treatment or diagnoses of hepatitis C.

Post-service VA medical records indicate that the Veteran was diagnosed with hepatitis C in 1995.  

Upon VA examination in May 2014, the Veteran reported that needle gun immunizations during service gave him hepatitis C.  The Veteran reported that he was hospitalized in 1974 and received a blood transfusion for gastrointestinal bleeding.  The VA examiner noted a diagnosis of hepatitis C, which was diagnosed in 1995.  The VA examiner opined that hepatitis C was at least as likely as not incurred in or caused by service.  The examiner reasoned that it is at least as likely as not that the Veteran's hepatitis C is related to air gun inoculations he received in service.  The examiner stated that there is also "a good probability that his hepatitis C was because of his blood transfusion post 2 years after service in 1974, but there is no evidence to say for sure which event caused his hepatitis C."

In September 2014, a VA medical officer reviewed the claims file and provided a medical opinion.  The examiner opined that it is less likely than not that the Veteran's claimed hepatitis C was incurred in, caused by, related to and/ or aggravated by an air gun inoculation in service.  The examiner explained that this was due to a lack of medically-based clinical evidence to support this mechanism and/ or etiology of occupational exposure to hepatitis C virus.  The examiner opined that alternatively current medical literature presents strong medically-based, clinical evidence to support the etiology of HCV exposure and infection received from intra-operative and post-operative blood transfusions prior to June 1992 sensitive testing for anti-HCV blood screening technology and procedures.  Thus, the examiner conclude that it is at least as likely as not that the Veteran's claimed hepatitis C virus is related to and caused by transfusions associated with the need for duodenal ulcerations and abdominal surgery.  The examiner indicated that the opinion was based upon a review of the claims file and current medical literature.  

The record in this case contains conflicting medical opinions regarding the etiology of the Veteran's hepatitis C.  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

The May 2014 examiner did not provide a rationale to support the opinion that hepatitis is related to air gun injections.  The May 2014 opinion is also ambivalent because the examiner indicated that it could not be determined whether air gun injections in service or a post-service blood transfusion caused hepatitis C.  In contrast, the September 2014 opinion included a detailed rationale, which was based upon medical literature and a review of the claims file.  Thus, the Board accords greater probative weight to the September 2014 opinion.   
The Board has considered the Veteran's assertions that hepatitis C is related to air gun injections he received during service.  The Veteran is competent to testify that he had air gun injections in service.  However, his testimony is not competent to provide a medical nexus to service, as this is a complex medical question which cannot be determined based upon lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).

For these reasons, the Board finds that there is no competent medical evidence of a link between the Veteran's active duty service, including air gun injections during service, and his current hepatitis C.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hepatitis C is denied.


REMAND

Service Connection for Ulcer Condition and Stomach Condition

The Veteran claims entitlement to service connection for an ulcer condition and a
stomach condition, to include as secondary to service-connected PTSD and
herbicide exposure during service in Vietnam.  

In the April 2014 remand, the Board requested the examiner to provide an opinion addressing whether it is at least as likely that a current ulcer condition had
its onset in service, manifested within one year of service discharge or is otherwise related to service, including Agent Orange exposure during service.  The Board  requested opinions regarding whether the Veteran's stomach or ulcer conditions are caused or aggravated by service-connected PTSD.  

The Veteran had a VA examination in May 2014.  The VA examiner opined that the Veteran's duodenal ulcers and stomach condition are not related to Agent Orange exposure.  The examiner's rationale stated that duodenal ulcers are not presumptive diseases associated with exposure to Agent Orange or other herbicides during military service.  The VA examiner stated that stomach conditions such as the Veteran's diagnosed GERD are not presumptive disease of Agent Orange exposure.  The availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Therefore, the opinions that the Veteran's stomach condition and ulcers are not related to Agent Orange exposure because they are not presumptive conditions for herbicide exposure are inadequate.  The Board finds that an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2014 VA examiner for preparation of an addendum opinion.  If the May 2014 examiner is not available, another qualified examiner should provide the opinion.  The entire claims file, including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that the claims folder was reviewed in conjunction with the examination.    

2.  The examiner should provide an addendum opinion regarding the issue of service connection for an ulcer condition.  The examiner should address the following questions regarding the ulcer condition:

(a) whether it at least as likely as not ( probability of 50 percent or greater) that the Veteran's ulcer condition is causally or etiologically related to any incident of active duty service, to include exposure to Agent Orange?  In providing this opinion, the examiner is advised that the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a claimant from establishing entitlement to service connection with proof of actual direct causation, that is, with evidence otherwise linking the claimed condition to his presumed exposure to Agent Orange.  Therefore, a rationale that "an ulcer is not one of the presumptive conditions caused by Agent Orange" is not sufficient.

If the examiner cannot provide a rationale for the opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  The examiner should provide an addendum opinion regarding  the issue of service connection for a stomach condition.  The examiner should address the following questions regarding the stomach condition:

(a) whether it at least as likely as not ( probability of 50 percent or greater) that the Veteran's stomach condition is causally or etiologically related to any incident of active duty service, to include exposure to Agent Orange?  In providing this opinion, the examiner is advised that the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a claimant from establishing entitlement to service connection with proof of actual direct causation, that is, with evidence otherwise linking the claimed condition to his presumed exposure to Agent Orange.  Therefore, a rationale that "a stomach disorder is not one of the presumptive conditions caused by Agent Orange" is not sufficient.

If the examiner cannot provide a rationale for the opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  After the requested examinations have been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  After the requested development has been completed, the AMC/ RO should readjudicate the claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


